Citation Nr: 0706456	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease with hiatal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left shoulder 
bursitis, old healed clavicle fracture.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from February 1991 to February 
1997.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefits sought on 
appeal.

The Board notes that the veteran's February 2005 Substantive 
Appeal was sent for translation from Spanish to English in 
June 2005 and the completed translation is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is necessary in this case.

The Board notes that the veteran's claims folder was not 
available for review at the October 2003 VA esophageal and 
hiatal hernia and hypertension examinations.  It is 
additionally observed that the October 2003 VA joints 
examiner, who was able to review the veteran's claims folder 
in conjunction with that examination, offered no nexus 
opinion with respect to the veteran's left shoulder claim.  
Furthermore, additional service medical records for the 
veteran have been received since the October 2003 medical 
examinations.  In consideration of the foregoing, the veteran 
should be afforded with new medical examinations and nexus 
opinions for his claimed disorders.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran 
with an appropriate VCAA notice, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2006).  The notice 
should address the elements of degree of 
disability and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.
 
2.  The veteran should be afforded with a 
new examination to determine the identity 
and etiology of any gastrointestinal or 
digestive disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  The examining physician 
should state whether or not any 
gastrointestinal or digestive disorder 
found on examination is at least as 
likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's military service to include any 
symptomatology shown in service.  

The examining physician should 
particularly note the veteran's service 
medical records showing diagnoses of 
probable strep pharyngitis in June 1992, 
pharyngitis in October 1992, and 
dyspepsia in January 1993.  The examining 
physician should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.  The veteran should be afforded with a 
new examination to determine the identity 
and etiology of any hypertension that may 
be present.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
examining physician should state whether 
or not any hypertension found on 
examination is at least as likely as not 
(i.e., probability of 50 percent), 
etiologically related to the veteran's 
military service to include any 
symptomatology shown in service.  The 
examining physician should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

4.  The veteran should be afforded with a 
new examination to determine the identity 
and etiology of any left shoulder 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the 
examination.  Based on his or her review 
of the evidence and examination of the 
veteran, the examining physician is 
requested to offer an opinion as to 
whether any left shoulder disorder 
existed prior to service.  If so, the 
examining physician should state whether 
the pre-existing left shoulder disorder 
increased in disability during service 
and whether the evidence clearly and 
unmistakably shows that any increase was 
not beyond natural progression during or 
as a result of his active service.  If 
the veteran's left shoulder disorder is 
not found to have pre-existed service, 
the examining physician should comment on 
whether or not any left shoulder disorder 
found on examination is at least as 
likely as not (i.e., probability of 50 
percent), etiologically related to the 
veteran's military service to include any 
symptomatology shown in service.  

The examining physician should 
particularly note the veteran's January 
1991 enlistment examination, the January 
1991 Report of Medical History noting a 
fracture of the left clavicle in 1983, 
service medical records showing treatment 
of left shoulder pain in August 1994 and 
February 1995, the February 1995 
radiological report, and the October 2003 
VA examination report.  The examining 
physician should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

5.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate 
the veteran's claims with consideration 
of any evidence received since the 
November 2004 supplemental statement of 
the case.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

